 



Exhibit 10.6.2

SCHEDULE IDENTIFYING SUBSTANTIALLY IDENTICAL AGREEMENTS TO EXHIBIT 10.6.1

Management Agreement, dated as of August 18, 2004, by and between Covenant Place
of Burleson, Inc. and CGI Management, Inc.



    This Management Agreement relates to the Covenant Place of Burleson property
and differs from Exhibit 10.6.1 in the following respects:       In the first
sentence of Article V.A.1, the Monthly Management Fee is the greater of $4,500
and 5%.

Management Agreement, dated as of August 18, 2004, by and between Cedar Hill
Retirement Community, Inc. and CGI Management, Inc.



    This Management Agreement relates to the Crescent Point Retirement Community
property and differs from Exhibit 10.6.1 in the following respects:       In the
first sentence of Article V.A.1, the Monthly Management Fee is the greater of
$4,500 and 5%.

Management Agreement, dated as of August 18, 2004, by and between Covenant Place
of Richland Hills, Inc. and CGI Management, Inc.



    This Management Agreement relates to the Good Place Assisted Living property
and differs from Exhibit 10.6.1 in the following respects:       In the first
sentence of Article V.A.1, the Monthly Management Fee is the greater of $5,000
and 5%.

Management Agreement, dated as of August 18, 2004, by and between CGI Real
Estate, Inc. and CGI Management, Inc.



    This Management Agreement relates to the Meadow Lakes Retirement Community
property and differs from Exhibit 10.6.1 in the following respects:       In the
first sentence of Article V.A.1, the Monthly Management Fee is the greater of
$8,000 and 5%.

Management Agreement, dated as of August 18, 2004, by and between Covenant Place
of Arlington, Inc. and CGI Management, Inc.



    This Management Agreement relates to the Meadow View Assisted Living
property and differs from Exhibit 10.6.1 in the following respects:       In the
first sentence of Article V.A.1, the Monthly Management Fee is the greater of
$5,000 and 5%.

Management Agreement, dated as of August 18, 2004, by and between Covenant Place
of Abilene, Inc. and CGI Management, Inc.



    This Management Agreement relates to the Covenant Place of Abilene property
differs from Exhibit 10.6.1 in the following respects:       In the first
sentence of Article V.A.1, the Monthly Management Fee is the greater of $5,500
and 5%.

 